Citation Nr: 0728590	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-17 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for tendonitis of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 2000 to June 
2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 decision rendered by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for tendonitis of the left foot heel, with a 
noncompensable (0 percent) disability evaluation effective 
from July 1, 2003.  In a subsequent rating action, the RO 
increased the disability evaluation to 10 percent, effective 
July 1, 2003 the date of the claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The veteran's service-connected tendonitis of the left 
foot is presently manifested by chronic Achilles tendonitis, 
without limitation of motion; but with evidence of additional 
functional loss upon repetitive motion.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for tendonitis of the left foot are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5024, 5271 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letter from the RO 
dated in August 2003.  This letter notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing her service connection claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 
(2006)).  Although the veteran has not been provided with the 
VCAA requirements of the duty to assist and duty to notify as 
it pertains to the issue of increased rating for tendonitis 
of the left foot, this claim for an increased rating is a 
downstream issue from the grant of service connection.  
Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General 
Counsel has held that no VCAA notice is required for such 
downstream issues, and that a Court decision suggesting 
otherwise was not binding precedent.  VAOPGCPREC 8-2003, 69 
Fed.Reg. 25180 (May 5, 2004); cf. Huston v. Principi, 17 Vet. 
App. 370 (2002).  The Board is bound by the General Counsel's 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).  VAOPGCPREC 8-
2003; 69 Fed.Reg. 25180 (May 5, 2004).  While this logic is 
called into some question in a recent Court case, neither 
this case nor the GC opinion has been struck down.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, as discussed below information in the folder 
provides sufficient information to allow decision to be 
entered on the matters decided herein. 

The veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, including VA examinations, and all available 
evidence has been obtained in this case.  The veteran has not 
identified any additional evidence that could be obtained to 
substantiate the claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable. As there has 
been substantial compliance with all pertinent VA law and 
regulations, to move forward with this claim would not cause 
any prejudice to the veteran.

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2006). 

The veteran is currently assigned a 10 percent evaluation for 
her service-connected tendonitis of the left foot, rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003, for major 
joint affected by arthritis.

5024 Tenosynovitis.
The diseases under diagnostic codes 5013 through 5024 will be 
rated on limitation of motion of affected parts, as 
arthritis, degenerative, except gout which will be rated 
under diagnostic code 5002.
38 C.F.R. § 4.71a Diagnostic Code 5024 (2006)

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006)

527
0
Ankle, ankylosis of:

In plantar flexion at more than 40º, or in 
dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity
4
0

In plantar flexion, between 30º and 40º, or in 
dorsiflexion, between 0º and 10º
3
0

In plantar flexion, less than 30º
2
0
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2006)

527
1
Ankle, limited motion of:

Marked
20

Moderate 
 
10
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2006)


 
 

The veteran contends that she is entitled to an initial 
disability rating in excess of 10 percent for service-
connected tendonitis of the left foot.  The Board has 
considered her contentions, but finds however, that the 
preponderance of the evidence is against the claim.  

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Factual Background and Analysis

The veteran's service medical records show the veteran 
initially reported pain in her left heel tendon, beginning in 
July 2000.  The veteran indicated that the exercises and 
marching during basic training were the cause of her heel 
pain.  She was diagnosed with chronic Achilles tendonitis.  
The service medical records reflect continuous treatment for 
the left Achilles heel pain throughout service, including 
limited profiles, pain medication, casting, crutches, and 
physical therapy.  X-rays taken in service showed no 
fractures, bony abnormalities, or dislocation.  

On VA examination in August 2003, the veteran reported that 
during the first week of basic training she was sitting in 
class, got up to leave, and had sudden severe throbbing pain 
in the left the heel.  She was given crutches, cane, shoe 
inserts, a cast, MRI and x-ray.  She also saw an orthopedic 
specialist, who recommended surgery which the veteran 
refused.  The veteran reported slight edema after the 
original injury, specifically a tight knot with some swelling 
to the left Achilles area, which has since resolved.  She 
denied any known injury.  Shoe orthotics were not effective 
and three sessions of physical therapy were not effective.

Currently, the veteran reported a dull pain in her left heel.  
The pain is mainly with ambulation, but there also is pain 
with rest at times.  The veteran stated that at times she can 
go all day with pain, but it will come on suddenly.  Her 
recreational activities are affected, and she is unable to 
run.  The veteran stated that she can go to the mall, but 
when walking she has to stop every five minutes to rest 
because of pain.  She currently does not use any assistance 
devices, including a brace.  Upon physical examination, the 
examiner noted that the veteran was ambulatory 10 feet from 
the waiting room to the examiner's room without assistive 
devices, no abnormal gait, obvious deformities, or abnormal 
shoe wear.  There was no clubbing, edema, or cyanosis of the 
extremities.  The diagnosis provided was tendonitis of the 
left heel.  The examiner's report did not include any range 
of motion test results.

In a written correspondence dated in January 2005, M. L., 
M.D. a private physician indicated that he saw the veteran in 
January 2005.  At that time, the veteran reported continued 
problems with her chronic Achilles tendonitis, including 
pain.  She also reported that while in service she had been 
informed that there was scar tissue.  M. L., M.D. noted that 
upon his examination the veteran had an antalgic gait 
pattern.  She was tender just distal to the musculotendinous 
junction of the Achilles.  She had good pull-through on the 
Thompson's.  The physican provided a diagnosis of chronic 
Achilles tendonitis.  He further stated that the veteran 
should consider bracing versus surgical debridement.

A VA podiatry clinic treatment record, dated in September 
2004, shows that the veteran was evaluated and had mild 
tenderness in the Achilles tendon of her left heel.  The note 
reflects that the tendon did not appear to be interrupted.  
There was no swelling or erythema.  There was adequate range 
of motion and muscle strength.  MRIs and x-rays were reviewed 
and showed no real acute process or a tendinous tear.  The 
veteran was told that it was probably some form of scar 
tissue as a result of the chronic tendonitis that she was 
casted for; and that it may always be a problem.  It was 
further noted that at this point in time, the veteran had 
exacerbations and remissions of the problem.  At that 
specific evaluation, however, the tendon was not tender.  

The veteran underwent an additional VA examination in March 
2005, during which time her claims file was reviewed.  The 
examiner specifically indicated review of the January 2005 
note from M. L. M.D. and the September 2004 VA outpatient 
treatment record.  The veteran reported that she was only 
able to walk if she did so slowly; walking at a normal pace 
caused pain.  She also reported constant difficulty going up 
and down stairs.  The veteran described her pain as an aching 
or throbbing, quantified as a 6-7 on a scale of 10.  Flare-
ups occur about once a month, which raises pain to a level of 
10.  During those times, swelling occurs and the veteran 
elevates the foot, uses ice and stays off of it.  The veteran 
reportedly had discontinued use of analgesics as they have 
been reportedly ineffective.  The veteran reported pain 
occurred by the end of each day, except for the days she does 
not work.  Activities including shopping, laundry, or mall 
trips aggravate the tendon, as does wearing certain shoes 
such as boots and sandals with straps.  The veteran denied 
any locking or giving way of the ankle.  

Upon physical examination, the tendon was noted to be 
"exquisitely painful" upon slight palpation, particularly 
at mid-tendon.  No swelling was noted.  The left ankle 
remained midline upon weight bearing and non-weight bearing.  
The veteran was able to perform toe raises for weight bearing 
with the examiner's assistance.  She indicated that the ankle 
did not otherwise feel strong enough to perform that 
exercise.  The veteran demonstrated dorsiflexion to 20 
degrees and plantar flexion to 45 degrees.  Repetitive 
dorsiflexion and plantar flexion caused pain slightly higher 
than normal.  It also caused weakness and fatigue, with lack 
of coordination and endurance.  The veteran was able to 
rotate the ankle 360 degrees freely without any pain.  Her 
gait was steady, with no noted limp and not appearing 
antalgic.  Muscle strength in all toes was 5/5.  The examiner 
indicated that MRIs and x-rays were current in the computer.  
An MRI in August 2004 revealed an essentially unremarkable 
left ankle with no evidence of Achilles tendon tear or 
Achilles tendonitis.  X-rays done in August 2004 revealed a 
radiographically normal left ankle.  The diagnosis was 
chronic Achilles tendonitis.

Based upon the cumulative evidence of record, the Board finds 
the veteran's service-connected tendonitis of the left foot 
disability is presently manifested by chronic Achilles 
tendonitis, without evidence of limitation of motion, to 
include as a result of pain or dysfunction.  As noted, the 
veteran's service-connected tendonitis of the left foot has 
been rated under Diagnostic Code 5003, for degenerative 
arthritis.  This Diagnostic Code provides that tendonitis is 
to be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint(s) 
involved.  Here, the ankle joint is the specific joint 
involved, and thus Diagnostic Code 5271 is for application.  

In the preceding section, it is noted that Diagnostic Code 
5271 provides for a compensable disability rating of 10 
percent, for moderate limitation of motion in the ankle 
joint.  The March 2005 VA examination report reveals that the 
veteran demonstrated no limitation of motion in her left 
ankle.  Rather, there was a normal range of motion, with 
plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  
The normal ranges of motion as shown in the Plate II diagram 
are 0 to 20 degrees, dorsiflexion and 0 to 45 degrees, 
plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2006).  
Therefore, the veteran would not be entitled to a compensable 
10 percent disability rating under Diagnostic Code 5271.  

However, when the limitation of motion involved is 
noncompensable under the appropriate diagnostic code (here 
being Diagnostic Code 5271), a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006).  The ankle joint is 
considered a major joint.  Id.  The veteran's left heel 
represents only one major joint, and would ordinarily not 
warrant a 10 percent disability rating.  Yet, the Board notes 
that during the March 2005 VA examination, the examiner 
indicated that upon repetitive motion, the veteran 
experienced pain, slightly higher than pain occurred 
normally, along with weakness, fatigue, lack of endurance and 
lack of coordination.  The Board has also considered the 
veteran's subjective report of the occasional swelling and 
daily additional difficulties she has with her left ankle.  
These complaints have been duly considered as a basis for an 
increased evaluation.  With consideration of the additional 
functional limitations caused by pain, and consideration of 
DeLuca, the Board finds that the RO's assignment of the 
compensable disability rating of 10 percent was proper.  

The higher disability rating of 20 percent, pursuant to 
Diagnostic Code 5271, for marked limitation of motion, is not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2006).  In this regard, the Board observes no evidence in 
the claims file which demonstrates the veteran has a marked 
limitation of motion in her left ankle.  The March 2005 VA 
examination report contains the only evidence of range of 
motion testing.  That report shows that the veteran had a 
normal range of ankle motion; and upon repetitive 
dorsiflexion and plantar flexion, she was able to rotate her 
ankle 360 degrees, freely without pain.  No additional loss 
of motion was noted.  She demonstrated a steady gait, did not 
limp, and did not appear to be antalgic.  Thus, in sum, even 
when the provisions of 38 C.F.R. §§ 4.40 and 4.45 as well as 
Deluca are considered, the evidence does not show that the 
veteran has met the criteria for a higher rating under 
Diagnostic Code 5271, as there is no evidence of a marked 
disability of the left ankle.  

Further, as there is no ankylosis of the left ankle, 
Diagnostic Code 5270 is not for application.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's left heel disability is 
adequately rated under the available schedular criteria.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim. 




ORDER

An initial disability rating in excess of 10 percent for left 
heel tendonitis is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


